739 N.W.2d 610 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Perry John PAUS, Defendant-Appellant.
Docket No. 133889. COA No. 266883.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are *611 not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.